Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant states: Independent claim 16 recites, inter alia, to “add, by the runbook operator, a runbook sidecar container to the application host, wherein the runbook operator is enabled to perform the at least one runbook operation within the application host via the runbook sidecar container”. The Office Action concedes Koya fails to teach or suggest this limitation and instead cites Mullen for its alleged disclosure. (Office Action, pp. 4-5). Mullen recites “the input validation sidecar 606 may provide validated input to the virtual machine instance 604” and the virtual machine instance either “may be configured to receive input from the input validation sidecar 606” or “no special configuration is performed on the virtual machine instance 604: Instead, the task code executing on the virtual machine instance 604 simply processes any input it receives”. (Mullen, para. [0067]). Mullen further recites the “neither the input validation sidecar 606 nor the virtual machine instance 604 may be configured to be aware of the other.” (Mullen, para. [0067]). In other words, Mullen merely discloses receiving an input from an input validation sidecar and processes an input, and in some instances the virtual machine instance and sidecar may not even be aware of each other. Without the virtual machine instance and sidecar being aware of the other, an operation could not be performed within the virtual machine instance via the sidecar. Therefore Mullen, taken alone
or in combination with Koya, fails to teach or suggest to “add, by the runbook operator, a runbook sidecar container to the application host, wherein the runbook operator is enabled to perform the at least one runbook operation within the application host via the runbook sidecar container” as recited in claim 1. The alleged disclosure of Chen fails to cure the deficiencies of Koya and Mullen.
Examiner states: Examiner respectfully disagrees.  Mullen teaches that it may be a certain embodiment that both systems (sidecar and vm) may not be aware with each other. Furthermore, the claim limitation do not require both instances to be aware of each other. Therefore, under broadest reasonable interpretation, the combination teaches “add, by the runbook operator, a runbook sidecar container to the application host ([0057] container added), wherein the runbook operator is enabled to perform the at least one runbook operation within the application host via the runbook sidecar container ([0067] validation operation provide to VM instance via the sidecar container).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11, 4, 6, 9, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (Pub. No. US 2019/0394219) in view of Gudka (Pat. No. US 10,282,248) in view of Mullen
Claim 1, Huang teaches “a system for automatically performing runbook operations associated with an application within an application host on a container-based application platform, the system comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the at least one processor to ([Fig. 1] Processor memory): access a runbook definition associated with the application, the runbook definition including at least one trigger event and at least one runbook operation associated with the at least one trigger event;…select a runbook operation (i.e. action) from the runbook definition based on at least one runbook operation pattern associated with a set of established runbook definitions ([0050] The policy store 142 stores one or more policies that provide instructions for the various modules 134-140 in regards what type of monitored activity should trigger an action, what action should be triggered, and how that action should be executed. As defined here, an action is any of the processes that may be performed by the alert module 134, tag module 136, blocking module 138, and filter module 140, in response to a policy indicating that the action should be triggered due to the detection of some monitored activity. Therefore, an action may include, but is not limited to, transmitting an alert, tagging data, blocking an activity, or filtering data. As noted above, the monitored activity is any type of activity that may be performed by the app container 104, and can include network, file system, process, and I/O related activity. [0051] A policy indicates what activity, if detected in the container system 102, will trigger an action. This activity may include the capture of certain data or metadata by one of the monitors 122-130. When a certain data or metadata is captured that matches a template in the policy, the action specified in that policy is triggered and/or executed.  [0029] Periodically, or in real time, the network monitor 122 may transmit the captured data and metadata to the other modules of the intercept container 120. These other modules may store the data, e.g., in the case of the data logger 144, report the data, e.g., in the case of the report module 132, or perform some action due to some pattern or other characteristic of the data or metadata triggering a policy violation. For example, the alert module 134 may generate an alert to transmit to a system administrator upon determining that a network activity for an app container 104 violates a policy indicating which destinations the app container 104 is allowed to transmit.),  wherein the at least one runbook operation pattern is based on one or more of frequently used trigger events, frequently used runbook operations, frequently used event-runbook operation pairs, and runbook operation sections, and wherein the one or more of the frequently used trigger events includes the at least one trigger event (Examiner notes Gudka teaches as evidence an event may be recurring and therefore would be obvious to one ordinarily skilled in the art a pattern of events of Huang may be reoccurring [Col. 17, Lines 34-53] For example, the risk matrix runbook may include many fix events that correlate to a few different break events, or vice versa. In the example of FIG. 3 with respect to Break Event #5, several fix events may correlate to the respective break events. Upon determining several fix events may correlate to the respective break events, the optimality apparatus may evaluate the risk matrix to determine if the several fix events are a recurring pattern of fix events that correlate to the break event. If the determination is "YES, it is a recurring pattern of fix events," the order of the application of the respective fix events may be determined based on the respective fix event risk assessment value assigned to the respective fix event (as explained in further with reference to Break Events #1, #2 and #3). If the determination is "NO", the optimality apparatus may further analyze the respective fix event risk assessment value assigned to each correlated fix event and determine which of the correlated fix events may be applied, and the order of application if more than one fix event is determined to be applied to correct the cause of the break event.); and	 based on detecting the at least one trigger event of the one or more of the frequently used trigger events, perform, by the runbook operator (i.e. module of intercept container), via the runbook sidecar container,  the runbook operation of the at least one runbook operation that is associated with the detected at least one trigger event ([0025] The intercept container 120 monitors the various activities performed by the app containers 104, reports on these activities, and may trigger various actions if certain monitored activities violate some policy set for the app containers 104. The intercept container 120 itself may be a container within the container system 102, but may have elevated privileges (e.g., unrestricted kernel space access) in order to intercept or monitor the activities of the app containers 104. The intercept container 120 may be able to intercept data, such as data related to file access 108, network access 106, and I/O access 112, before that activity reaches the virtual resources 150. The intercept container 120 may also be able to monitor activity directly within each app container 104, such as monitoring processor access 110, by utilizing various application programming interface (API) or other operating system tools and commands. This monitoring may be performed by the network monitor 122, file system monitor 124, process monitor 126, and I/O monitor 128. The intercept container 120 may also capture container management and configuration metadata using the container metadata monitor 130. In addition, the intercept container 120 may include a report module 132 to report any monitored data, as well as trigger one or more actions if the monitored activity violates any policies in the policy store 142. These actions may be performed by the alert module 134, tag module 136, blocking module 138, filter module 140, and so on. The information captured by the various monitors 122-130 may be logged by the data logger 144 and stored in the data log 146. Although the intercept container 120 is described here as a container in the container system 102, in other embodiments it may be a sidecar container or an agent inside an app container (e.g., operating within a server-less environment).), whereby the application is maintained based on performance of the performed runbook operation ([0059] In addition, some policies may simply trigger actions that are used to perform system and other maintenance tasks. For example, a policy may trigger a tagging action (by the tag module 136) for any data that has changed from a previous state, i.e., data that does not match a previously stored indication of data that is indicated in the template. A smart backup tool may subsequently back up data that has been tagged.)”.
However, the combination may not explicitly teach instantiating a side car container as an environment.
Mullen teaches “add, by the runbook operator, a runbook sidecar container to the application host ([0057] Thereafter, at (5), the worker manager 140 configures and executes a virtual machine instance and sidecars in accordance with the received sidecar configuration. In some embodiments, as described above, the worker manager 140 may obtain sidecar images from a library, such as the sidecar library 130 of FIG. 1, and configure these images in accordance with the configuration. In other embodiments, the worker manager 140 may obtain fully or partially preconfigured sidecars from a warming pool, and may perform additional configurations as needed (e.g., to cause the sidecar to communicate with a particular virtual machine instance). In still further embodiments, the worker manager 140 may obtain multiple virtual machine instances from a warming pool, and may configure some of the instances to execute task code and configure other instances to be sidecars (e.g., by provisioning the sidecar instances with agents that perform auxiliary functions).), wherein the runbook operator (i.e. engine of Koya) is enabled to perform the at least one runbook operation within the application host via the runbook sidecar container ([0067] Thereafter, at (3), the input validation sidecar 606 may provide validated input to the virtual machine instance 604. In some embodiments, the virtual machine instance 604 may be configured to receive input from the input validation sidecar 606. In other embodiments, the sidecar 606 may be configured to transmit processed input to the virtual machine instance 604, and no special configuration is performed on the virtual machine instance 604: Instead, the task code executing on the virtual machine instance 604 simply processes any input it receives, and the configuration of only receiving input from sidecar 606 is transparent to the virtual machine instance 604. In further embodiments, neither the input validation sidecar 606 nor the virtual machine instance 604 may be configured to be aware of the other, and the communication of validated data from the sidecar 606 to the virtual machine instance 604 may be handled by the worker manager 140.); and … whereby the application is maintained based on performance of the performed runbook operation ([0013] The on-demand code execution system may instantiate virtual machine instances to execute the specified tasks on demand. The on-demand code execution system may further instantiate "sidecar" virtual machine instances, which enable users to control or monitor the execution of a task and the virtual machine instance upon which it executes. Illustratively, a sidecar virtual machine instance (which may be referred to herein as a "sidecar") may implement one or more functions for controlling, securing, filtering, monitoring, or managing the virtual machine instance that executes the task code. By implementing these functions in a sidecar or sidecars, the on-demand code execution system can effectively separate these functions from the virtual machine instances executing task code. The sidecar implementation thus improves efficiency with regard to resource utilization, since (as described in more detail below) the sidecars can be made available only when needed. The sidecar implementation further improves security for individual users, since an attacker who compromises one sidecar does not gain access to the sidecars or virtual machine instances of other users.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Mullen with the teachings of Huang, Gudka in order to provide a system that teaches instantiating an environment. The motivation for applying Mullen teaching with Huang, Gudka teaching is to provide a system that allows for offloading of task execution for the purposes of 
Claim 4, the combination teaches the claim, wherein Huang teaches “The system of claim 1, wherein:
the at least one trigger event includes an alert event, and where detecting the at least one trigger event includes: periodically polling an alert manager associated with the application platform to
determine if an alert corresponding to the alert event has been obtained, and receiving an alert indicator associated with the alert event from the alert manager in response to the periodic polling.
([0027] The network monitor 122 may capture the entirety of all network data that is sent or received by the app container 104, or only partial data, such as header information, of the network data. The network monitor 122 may perform this capturing of the network data using various techniques, such as packet sniffing, deep packet inspection, system call monitoring, etc. The network monitor 122 may also gather metadata of the network traffic, such as the number of packets, amount of data (e.g., in megabytes), data throughput rate, data transmission for each time slice of a day (week, or month), most used data protocols, most used data ports, most common destinations, data traffic statistics per destination, and so on. The network monitor 122 may also use other tools to monitor and network related activity data and metadata, such as executing network monitoring tools for the app container 104 (e.g., netstat, tcpdump), and capture data that is generated by these tools. [0029] Periodically, or in real time, the network monitor 122 may transmit the captured data and metadata to the other modules of the intercept container 120. These other modules may store the data, e.g., in the case of the data logger 144, report the data, e.g., in the case of the report module 132, or perform some action due to some pattern or other characteristic of the data or metadata triggering a policy violation. For example, the alert module 134 may generate an alert to transmit to a system administrator upon determining that a network activity for an app container 104 violates a policy indicating which destinations the app container 104 is allowed to transmit.)”.
Rational to claim 1 is provided here.
Claim 6, the combination teaches the claim, wherein Mullen teaches “the system of claim 1, wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the at least one processor to: receive, via a user interface, user input including trigger event definition data and associated runbook operation definition data; and generate the runbook definition based on formatting the received user input according to a defined runbook definition format ([0066] FIG. 6 depicts an illustrative example of interactions between a virtual machine instance 604 and sidecars 606, 608, and 610. In the illustrated example, at (1), external input is provided to an input validation sidecar 606. The external input may be received from the frontend 120, or in some embodiments from another input source. At (2), the input validation sidecar 606 may validate the external input. For example, the input validation sidecar 606 may sanitize the external input (e.g., by inserting escape characters or removing special characters) or verify that the external input is in a format expected by the task code.)”.
Rational to claim 1 is applied here.
Claim 9, “a computerized method for automating runbook operations associated with an application within an application host on a container-based application platform, the method comprising: accessing, by a processor, a runbook definition associated with the application, the runbook definition including at least one trigger event and at least one runbook operation associated with the at least one trigger event; executing, by the processor, a runbook operator on the application platform based on the accessed runbook definition; adding, by the runbook operator, a runbook sidecar container to the application host, wherein the runbook operator is enabled to perform the at least one runbook operation within the application host via the runbook sidecar container; selecting a runbook operation from the runbook definition based _on at least one runbook operation pattern associated with a set of established runbook definitions, wherein the at least one runbook operation pattern is based on one or more of frequently used trigger events, frequently used runbook operations, frequently used event-runbook operation pairs, and runbook is similar to claim 1 and therefore rejected with the same references and citations.
Claim 12, “The computerized method of claim 9, wherein: the at least one trigger event includes an alert event, and where detecting the at least one trigger event includes: periodically polling an alert manager associated with the application platform to determine if an alert corresponding to the alert event has been obtained, and receiving an alert indicator associated with the alert event from the alert manager in response to the periodic polling” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 14, “the computerized method of claim 9, further comprising: receiving, via a user interface, user input including trigger event definition data and associated runbook operation definition data; and generating the runbook definition based on formatting the received user input according to a defined runbook definition format” is similar to claim 6 and therefore rejected with the same references and citations.
Claims 2, 3, 8, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (Pub. No. US 2019/0394219) in view of Gudka (Pat. No. US 10,282,248) in view of Mullen in view of Chen
Claim 2, the combination may not explicitly teach the claim.
Chen teaches “the system of claim 1, wherein the at least one runbook operation includes at least one of a filesystem manipulation operation ([0027] In the present embodiment, files and data may be organized based on a module granularity, and a hot change may be completed using the auxiliary container. Since it is necessary to support hot update of internal data of the container, a task orchestration unit may be defined as a module granularity smaller than a container granularity. The module mainly corresponds to a specified directory within the container. The auxiliary container is permitted to complete the hot change of the directory and files by sharing a data directory of the application container.), a data backup operation, a data restore operation, a cache clearing operation, an operation for ending the application, an update operation, a configuration operation, an operation for scaling up replicas of the application, an operation for scaling down replicas of the application, or an application state saving operation.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Chen with the teachings of Huang, Gudka, Mullen in order to provide a system that teaches utilizing a container as an environment in Huang, Gudka, Mullen. The motivation for applying Chen teaching with Huang, Gudka, Mullen teaching is to provide a system that allows for offloading of task execution for the purposes of maintaining an execution environment. Huang, Gudka, Mullen, Chen are analogous art directed towards processing of tasks. Together Huang, Gudka, Mullen, Chen teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Chen with the teachings of Huang, Gudka, Mullen by known methods and gained expected results. 
Claim 3, the combination may not explicitly teach the claim.
Chen teaches “The system of claim 1, wherein the at least one trigger event includes a scheduled event and wherein detecting the at least one trigger event includes detecting an expiration of a time period associated with the scheduled event ([0046] In some alternative implementations of the present embodiment, when the task is a timed task, a client may initiate the timed task. The client may send a request for creating a timed task to a task master control unit. After receiving the request for creating the timed task, the task master control unit may create the timed task. An execution process of a single timed task may be equivalent to an execution process of a deployment task without a deployment package. The timed task may be triggered once at interval of a preset duration. Timekeeping may be started using an internal timer of a program. The execution process of the timed task is triggered once each time when reaching a moment of triggering the timed task, i.e., at intervals of the preset duration.)”.
Rational to claim 2 is provided here.
Claim 8, the combination may not explicitly teach the claim.
Chen teaches “the system of claim 1, wherein the container-based application platform is a KUBERNETES platform ([0019] The system for task orchestration may be combined with a container orchestration engine Kubernetes, to provide an enhanced functionality of complex orchestration and scheduling for the container orchestration engine Kubernetes.)”.
Rational to claim 2 is applied here.
Claim 10, “the computerized method of claim 9, wherein the at least one runbook operation includes at least one of a filesystem manipulation operation, a data backup operation, a data restore operation, a cache clearing operation, an operation for ending the application, an update operation, a configuration operation, an operation for scaling up replicas of the application, an operation for scaling down replicas of the application, or an application state saving operation” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 11, “the computerized method of claim 9, wherein the at least one trigger event includes a scheduled event and wherein detecting the at least one trigger event includes detecting an expiration of a time period associated with the scheduled event” is similar to claim 3 and therefore rejected with the same references and citations.
Claims 5, 13, are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Gudka in view of Mullen in further view of Gleyzer (Pub. No. US Pub. No. US 2015/0186181).
Claim 5, the combination may not explicitly teach the limitations.
Gleyzer teaches “the system of claim 1, wherein the at least one trigger event includes a metric threshold event, and detecting the at least one trigger event includes detecting that a metric value associated with a performance of the application is outside of a threshold range associated with the metric threshold event ([0045] Additionally, the computing system 500 can set a threshold in the flow control mechanism 520, wherein the threshold can regulate the backlog of tasks to be executed in the distributed data grid 501. For example, when the length of the backlog of tasks to be executed in the distributed data grid 501 exceeds the threshold, the distributed data grid 501 can either reject a request for executing said tasks, or reconfigure the tasks to be executed at a later time (i.e., reconfiguring a synchronous task to an asynchronous task).)”.

Claim 13, “the computerized method of claim 9, wherein the at least one trigger event includes a metric threshold event, and detecting the at least one trigger event includes detecting that a metric value associated with a performance of the application is outside of a threshold range associated with the metric threshold event” is similar to claim 5 and therefore rejected with the same references and citations.
Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over over Huang in view of Gudka in view of Mullen in further view of Grossman (Pub. No. US 2019/0294994).
Claim 7, the combination may not explicitly teach the claim.
Grossman teaches “the system of claim 6, wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the at least one processor to: identify at least one event associated with the application based on at least one of the at least one runbook operation pattern associated with at least one other runbook definition or application- specific data associated with the application; provide the identified at least one event via the user interface as a recommended trigger event for the runbook definition; determine the runbook operation based on the at least one runbook operation pattern associated with a set of established runbook definitions; and provide the runbook operation via the user interface as a recommended runbook operation for the runbook definition; wherein receiving user input includes receiving selection data indicating user selection of at least one of the recommended trigger event or the recommended runbook operation; and wherein generating the runbook definition is further based on the ([0025] In an attempt to address the above issue, command-based recommendation tools have been developed. A typical command-based recommendation tool identifies "unfamiliar" commands that many users that are " similar" to the target user 162 have frequently executed, but that the target user 162 has not previously executed. The command-based recommendation tool can make this identification based on different historical sets of commands associated with the various users. Subsequently, the command-based recommendation tool recommends the unfamiliar commands to the target user 162. The target user 162 can then modify existing workflows or generate new workflows based on the recommendation.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Grossman with the teachings of Huang, Gudka, Mullen in order to provide a system that teaches providing recommendation of tasks. The motivation for applying Grossman teaching with Huang, Gudka, Mullen teaching is to provide a system that allows for providing suggestions to unfamiliar users. Huang, Gudka, Mullen, Grossman are analogous art directed towards processing of tasks. Together Huang, Gudka, Mullen, Grossman teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Grossman with the teachings of Huang, Gudka, Mullen by known methods and gained expected results. 
Claim 15, “the computerized method of claim 14, further comprising: identifying at least one event associated with the application based on at least one of the at least one runbook operation pattern  associated with at least one other runbook definition or application-specific data associated with the application; providing the identified at least one event via the user interface as a recommended trigger event for the runbook definition; determining the runbook operation based on the at least one runbook operation pattern associated with the set of established runbook definitions; and providing the runbook operation via the user interface as a recommended runbook operation for the runbook definition; wherein receiving user input includes receiving selection data indicating user selection of at least one of the recommended trigger event or the recommended runbook operation; and wherein generating the runbook definition is further based on the is similar to claim 7 and therefore rejected with the same references and citations. 
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Koya (Pub. No. US 2019/0303208) in view of Mullen (Pub. No. US 2019/0391834) in further view of Chen (Pub. No. US 2019/0391844).
Claim 16, “one or more non-transitory computer storage media having computer-executable instructions for automating runbook operations associated with an application within an application host on a container-based application platform that, upon execution by a processor, cause the processor to at least: access, by the processor, a runbook definition ([0021] As used herein, the term "flow plan" refers to an overall definition of a configured, automated process for addressing one or more work functions that may be broken down into one or more discrete "operations." Each operation may include a logical unit of work that may be completed individually with the sum of all logical units of work (i.e., operations) representing the work of the "flow plan." As used herein, a "task flow" represents an individual instance of a flow plan, which may be thought of as a run-time copy of a corresponding flow plan. In one or more embodiments, the work functions for the flow plan may correspond to a variety of enterprise and/or other organization-relation functions. Categories of tasks that relate to enterprise and/or other organization functions include, but are not limited to HR operations, customer service, security protection, enterprise applications, IT management, and/or IT operation.) associated with the application, the runbook definition including at least one trigger event and at least one runbook operation associated with the at least one trigger event ([0038] In one embodiment, utilizing a multi-instance cloud architecture, a customer instance may be configured to utilize an automation system (not shown in FIG. 1) that creates, saves, updates, manages and/or executes flow plans. In particular, the automation system can create and update design-time flow plans and subsequently convert the design-time flow plan into a run-time flow plan for execution. As used herein, the term "design-time flow plan" refers to a flow plan built during the creation phase and prior to being converted (e.g., compiled) by a flow plan builder API. In one embodiment, the design-time flow plan contains one or more trigger instances, action instances, and step instances. A trigger instance refers to a process that initiates when a certain condition or event is met (e.g., a record matching a filter is changed, a timer expires, and an inbound REST call arrives). An action instance refers to one or more step instances (e.g., a sequence of step instances) that processes some defined set of input values to generate a defined set of output values. The action instances can be linked together and along with the trigger instance to form the design-time flow plan. During the flow plan execution phase, the automation system may execute a run-time version of the design-time flow plan (e.g., a task flow) using one or more flow engines. As used herein, the term "run-time flow plan," or simply "task flow," refers to a run-time engine implementation of a flow plan operating during execution phase and after being converted (e.g., compiled) by a flow plan builder API. In one embodiment, the run-time flow plan can be implemented as Java.RTM. Script Object Notation (JSON) document that includes a plurality of definitions. FIG. 3, which is discussed in detail below, illustrates an example of a design-time flow plan and a run-time flow plan.); execute, by the processor, a runbook operator on the application platform based on the accessed runbook definition; wherein the runbook operator is enabled to perform the at least one runbook operation within the application host via the runbook sidecar container; and based on detecting a trigger event of the at least one trigger event, perform, by the runbook operator, via the runbook sidecar container, a runbook operation of the at least one runbook operation that is associated with the detected trigger event, ([0021] Step 201: a task master control unit provides an execution instruction of a task to a node agent service unit. [0022] In the present embodiment, a system for task orchestration includes units related to task orchestration, such as the task master control unit, and the node agent service unit. During task orchestration, the task master control unit may be configured to receive a request related to task orchestration sent by a client, the request related to task orchestration including: an identifier of a task related to a module in an application container; provide the execution instruction of the task to the node agent service unit in an auxiliary application container bound to the application container. The auxiliary application container shares a file system with the application container.)”. 
([0057] Thereafter, at (5), the worker manager 140 configures and executes a virtual machine instance and sidecars in accordance with the received sidecar configuration. In some embodiments, as described above, the worker manager 140 may obtain sidecar images from a library, such as the sidecar library 130 of FIG. 1, and configure these images in accordance with the configuration. In other embodiments, the worker manager 140 may obtain fully or partially preconfigured sidecars from a warming pool, and may perform additional configurations as needed (e.g., to cause the sidecar to communicate with a particular virtual machine instance). In still further embodiments, the worker manager 140 may obtain multiple virtual machine instances from a warming pool, and may configure some of the instances to execute task code and configure other instances to be sidecars (e.g., by provisioning the sidecar instances with agents that perform auxiliary functions).), wherein the runbook operator (i.e. engine of Koya) is enabled to perform the at least one runbook operation within the application host via the runbook sidecar container ([0067] Thereafter, at (3), the input validation sidecar 606 may provide validated input to the virtual machine instance 604. In some embodiments, the virtual machine instance 604 may be configured to receive input from the input validation sidecar 606. In other embodiments, the sidecar 606 may be configured to transmit processed input to the virtual machine instance 604, and no special configuration is performed on the virtual machine instance 604: Instead, the task code executing on the virtual machine instance 604 simply processes any input it receives, and the configuration of only receiving input from sidecar 606 is transparent to the virtual machine instance 604. In further embodiments, neither the input validation sidecar 606 nor the virtual machine instance 604 may be configured to be aware of the other, and the communication of validated data from the sidecar 606 to the virtual machine instance 604 may be handled by the worker manager 140.);… whereby the application is maintained based on performance of the runbook operation ([0013] The on-demand code execution system may instantiate virtual machine instances to execute the specified tasks on demand. The on-demand code execution system may further instantiate "sidecar" virtual machine instances, which enable users to control or monitor the execution of a task and the virtual machine instance upon which it executes. Illustratively, a sidecar virtual machine instance (which may be referred to herein as a "sidecar") may implement one or more functions for controlling, securing, filtering, monitoring, or managing the virtual machine instance that executes the task code. By implementing these functions in a sidecar or sidecars, the on-demand code execution system can effectively separate these functions from the virtual machine instances executing task code. The sidecar implementation thus improves efficiency with regard to resource utilization, since (as described in more detail below) the sidecars can be made available only when needed. The sidecar implementation further improves security for individual users, since an attacker who compromises one sidecar does not gain access to the sidecars or virtual machine instances of other users.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Mullen with the teachings of Koya in order to provide a system that teaches instantiating an environment. The motivation for applying Mullen teaching with Koya teaching is to provide a system that allows for offloading of task execution for the purposes of maintaining an execution environment. Koya, Mullen are analogous art directed towards processing of tasks. Together Koya, Mullen teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Mullen with the teachings of Koya by known methods and gained expected results. 
However, the combination may not explicitly teach executing an operator.
Koya does teach executing an engine on a resource for task execution. 
Chen teaches “runbook sidecar container” performs operations via an agent and executing a runbook operator on the application platform based on the accessed runbook definition ([0021] Step 201: a task master control unit provides an execution instruction of a task (i.e. flow provided Koya) to a node agent service unit. [0022] In the present embodiment, a system for task orchestration includes units related to task orchestration, such as the task master control unit, and the node agent service unit. During task orchestration, the task master control unit may be configured to receive a request related to task orchestration sent by a client, the request related to task orchestration including: an identifier of a task related to a module in an application container; provide the execution instruction of the task to the node agent service unit in an auxiliary application container bound to the application container. The auxiliary application container shares a file system with the application container.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Chen with the teachings of Koya, Mullen in order to provide a system that teaches utilizing a container as an environment in Koya. The motivation for applying Chen teaching with Koya, Mullen teaching is to provide a system that allows for offloading of task execution for the purposes of maintaining an execution environment. Koya, Mullen, Chen are analogous art directed towards processing of tasks. Together Koya, Mullen, Chen teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Chen with the teachings of Koya, Mullen by known methods and gained expected results. 
Claim 17, “the one or more non-transitory computer storage media of claim 16, wherein the at least one runbook operation includes at least one of a filesystem manipulation operation, a data backup operation, a data restore operation, a cache clearing operation, an operation for ending the application, an update operation, a configuration operation, an operation for scaling up replicas of the application, an operation for scaling down replicas of the application, or an application state saving operation” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 18, “the one or more non-transitory computer storage media of claim 16, wherein the at least one trigger event includes a scheduled event and wherein detecting the trigger event includes detecting an expiration of a time period associated with the scheduled event” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 19, the combination teaches the claim, wherein Chen teaches “the one or more non-transitory computer storage media of claim 16, wherein the at least one trigger event includes an alert event and wherein detecting the trigger event includes receiving an alert indicator associated with the alert event from an alert manager associated with the application platform ([0046] In some alternative implementations of the present embodiment, when the task is a timed task, a client may initiate the timed task. The client may send a request for creating a timed task to a task master control unit. After receiving the request for creating the timed task, the task master control unit may create the timed task. An execution process of a single timed task may be equivalent to an execution process of a deployment task without a deployment package. The timed task may be triggered once at interval of a preset duration. Timekeeping may be started using an internal timer of a program. The execution process of the timed task is triggered once each time when reaching a moment of triggering the timed task, i.e., at intervals of the preset duration. [0047] The task master control unit sends an execution instruction of the timed task to a node agent service unit deployed in an auxiliary container bound to an application container of a module related to the timed task at intervals of the preset duration. The task master control unit sends the execution instruction of the timed task to the node agent service unit at intervals of the preset duration. After the node agent service unit acquires the execution instruction of the timed task each time, the node agent service unit may immediately initiate a SSH session to the application container in response to acquiring the execution instruction of the timed task, and execute the command for completing the task to complete the task. The node agent service unit may execute a fault-tolerant logic, such as timeout give-up, or retry after failure. The node agent service unit may synchronize an execution result of the timed task and latest version information of a module related to the timed task after executing the timed task to a state storing unit, i.e., send the execution result of the timed task and the latest version information of the module related to the timed task after executing the timed task to the state storing unit, to store the execution result of the timed task and the latest version information of the module related to the timed task after executing the timed task in the state storing unit.)”. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Koya (Pub. No. US 2019/0303208) in view of Mullen (Pub. No. US 2019/0391834) in view of Chen (Pub. No. US 2019/0391844) in further view of Gleyzer.
Claim 20, “the one or more non-transitory computer storage media of claim 16, wherein the at least one trigger event includes a metric threshold event and wherein detecting the trigger event includes detecting that a metric value associated with the application is outside of a threshold is similar to claim 5 and therefore rejected with the same references and citations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199